Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Examiner acknowledges and appreciates the amendment filed on Aug. 24, 2021 including a new title.  However in an effort to more fully capture the claimed invention which is stated as;
“It is therefore an object of the present invention to improve conductor connection terminals, their clamping springs and the terminal blocks formed therewith.”
the previously suggested title; CONDUCTOR CLAMPING SPRING WITHIN A TERMINAL BLOCK provides informative value in classifying and searching.  

Terminal Disclaimer
The terminal disclaimer filed on August 24, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending application US 17/035 384 has been reviewed and is accepted.  
The terminal disclaimer has been recorded.

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Allison M. Tulino on September 9, 2021.
The amended application filed August 24, 2021 has been further amended to reflect proper dependency of Claim 19 in the following manner:

Please change the dependency of Claim 19 from claim [[19]] to claim 18.


Reasons for Allowance
Claims 1-14 and 16-25 are allowed.
Regarding claims 1 and 2; allowability resides, at least in part, with the prior art not showing or fairly teaching a conductor connection terminal, within a housing of insulating material, comprising a busbar having a slot-shaped recess surrounded by busbar material, that serves to guide a portion of an operating lever over a pivoting range of the operating lever within the housing in conjunction with ALL the remaining limitations within respective claims 1 and 2. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.      
    
The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833